                                                                        CLERK'
                                                                             '
                                                                               S OFFICEU.s.DIST.COURT
                                                                                ATDANVILLE.VA
                                                                                     FILED

                   IN TH E UN IT ED STAT ES D ISTR ICT C O U R T                JUN 25 1219
                  FO R TH E W E STER N D ISTR ICT O F W R G IN IA          JULI
                                                                              A C. UDLEM G ERK
                              R O A N O K E D IV ISIO N                   sv,     à CL
                                                                                 EPO
DOUGLAS A.HO GLAN ,

                     Plaintiff,                 CA SE N O .7:18CV 00140

V.                                              M EM OM NDUM OPINION

R.M ATHENA,c K ,                                By: H on.Jackson L .K iser
                                                     SeniorUnited StatesDistrictJudge
                     D efendants.


       Theplaintiff,DouglasA .H oglan,aVirginiainm ateproceedingproK ,sledthiscivilrights

actiontmder42U.S.C.j 1983,allegingthatprison ox cialsalteredhisinmatetreatmentplan in
retaliation for pastlawsuits he had filed aboutprison policies. Atissue in this mem orandtun

opinion isthe partialmotion to dism issfled by defendantsM .Elam ,S.M assenburg,A.Pogue,

K.M .Crowder-Austin,andLovern (tsdefendants''),andHoglan'sresponsetotheirmotion.After
review oftherecord,Iwillgrantthe defendants'motion. Hoglan'sclaim sagainstthe rem aining

defendants,which arenotchallengçd in themotionto dismiss,willgo forward.



       lnthefallof2017,Hoglan wasconfined atGreen Rock CorrectionalCenter.During acell

search on October11,2017,oo cersconfiscatednum erousitemsfrom hiscellthatincludednude

orsemi-nudeimagesasviolatingVirginiaDepm mentofCorrections(&çVDOC'')policy.Hoglan
filed grievances aboutthe incidentthatwere ruled unfounded,and theserulingsw ere upheld on

appeal.DefendantsElam ,Pogue,Crowder-Austin,and M assenburg receivedancl/orresponded to

Hèglan's grievances and appeals.
       Offcers conducted another cell search on October 17,2017. Thereafter,Hoglan was

placed in segregated coninement withoutbeing given notice or a reason forthis action. He

rem ained in '
             thatstatuswithoutany ofhispersonalpossessionsforseveraldays. UnderVDOC

policy,defendantLovern wasresponsibleforconducting an InstitutionalClassification Authority

(&&ICA'')hearingon October19,2017,concerningHoglan'sstatuschange.XoICA hearingwas
conducted, however. Hoglan was released to the generalpopulation on October 24, 2017.

       Liberally construed, Hoglan claim s that             Elam , Pogue, Crowder-Austin, mld

M assenburgresponded unsatisfactorily to grievancesand appealsaboutthe October11,2017 cell

search;mld (2) Lovern failed'to provide due process protections required by VDOC policy
concem ing segregation placem enton thatdate. These defendants m ove to dismissthe claims

tmderRule 12(b)(6)oftheFederalRplesofCivilProcedure,and Hoglanhasresponded,making
themotion ripefordisposition.

                                                II.

       A districtcourtshould dismissaclaim underRule 12(b)(6)if,accepting a11well-pleaded
allegationsin thecomplaintastnzeand drawinga11reasonablefactualinferencesin theplaintiff's

favor,the complaintdoesnotallegeStenough factsto statea claim to reliefthatisplausible on its

face.''BellAtl.Cop .v.Twomblv,550U.S.544,570(2007).tû(A)plaintiffsobligationtoprovide
thegrolmdsofhisentitlem enttoreli'
                                 efrequiresm orethan labelsand conclusions, and aformulaic

recitation ofthe elementsofa cause ofaction willnotdo.'' 1d.at555.1 M oreover, a courtneed

notl'acceptthelegalconclusionsdrawn from thefacts''orS'acceptastrueunwarrantedinferences,

llnreasonable conclusions,orargllments.'' E.Shore M lds..Inc.v.J.D .Assocs.Ltd.P'ship,213

F.3d 175,180(4th Cir.2000).

       1 I have omitted internal quotation m arks,alterations, and citations here and throughout this
opinion,unlessotherwisenoted.
       To stateaclaim tmderj 1983,aplaintiffmustallegetitheviolationofarightsecuredby
the Constitution and lawsofthe United States,and mustshow thatthe alleged deprivation was

committedbyaperson actingtmdercolorofstatelaw.''W estv.Atldns,487U.S.42,48(1988).
Hoglan mustshow directpersonalinvolvem entby each individualdefendant. Trulock v.Freeh,

275F.3d 391,402 (4th Cir.2001)(notingthatliability in acivilrightscaseis'tpersonal,based
upon each defendant'sown constitutionalviolations');seealsoGarrachtvv.Va.Dep'tofCorr.,
52F.3d 1274,1280(4thCir.1995).
       The defendants argue that Hoglan fails to identify what speciscally Elnm , Pogue,

M assenbtlrg, and Crow der-Austin did personally to participate in the alleged violations of

Hoglan'sconstim tionalrights.Thesedefendantsalso arguethatHoglanhasnotdem onstratedthe

necessary elements to hold them liable as supervisory officials for the alleged constitutional

violationsofotherprisonofficials.SeeW ilkinsv.M ontcomery,751F.3d214,226(4thCir.2014).
The defendants contend thatHoglan hasnotstated factsshowing thattheiractions constituted a

SGm oving force''behind the alleged violationsofhisrights.Jonesv.W ellhnm ,104 F.3d 620,627

(4th Cir.1997).Finally,thedefendantsrelyonthefactthatinmateshaveno constitutionalright
to pM icipate in aprison grievanceprocedtlre orto receive aparticularresponseto a grievance or

appeal.SeeBookerv.S.C.Dep'tofCorr.,855F.3d533,541(4th Cir.2017).
       AstoHoglan'sclaimsagainstdefendantLovern,thedefendantsarguethat5 1983 isnot
thepropercause ofaction toraiseviolationsofVDOC policy.W ellerv.Den'tofSocialServices,

901F.2d387,392(4th Cir.1990)(ûç(I)tiswellsettledthatviolationsofstate1aw cnnnotprovide
the basis fora due process c1aim.''). A state's failtlre to adhere to its own procedures and
regulationsisnotafederaldueprocessissuenorisitactionableunderj 1983.SeeRicciov.Ctv.
ofFairfax.Va.,907 F.2d 14j9,1469 (4th Cir.1990). Furthermore,the defendantscontend that
the conditionsHoglan faced whilebriefly confined in segregation did notgiveriseto a federally

protectedliberty interesttriggeringfederalproceduralprotections.SeeSandinv.Cormer,515U.S.

472,484,487 (1995)(holding thatafederally protected liberty interestarisesonly wherethe
deprivation im posed nm ollnts to an iGatypical and significant hardship''or that it çtinevitably

affectgsqthedtlrationofhissentence'').
       In response to the defendants' motion to dism iss, Hoglan 'ldeclines to put forth any

mp lmentsagainsttheDefendants'm otion to dism iss''astotheclaim sagainstElnm ,M assenburg,

Pogue,Crowder-Austin,andLovern.(Resp.1EECFNo.21j.)Accordingly,forthereasonsstated
inthedefendants'motion,IconcludethatHoglan hasfailedto statej 1983claimsagainstthese
defendants an'
             d thattheirm otion to dism iss mustbe granted. An appropriate order willissue

herewith.

       TheClerk isdirected to send copiesofthism rmorandllm opinionandaccom panyingorder

toplaintiffand tocounselofrecord forthedefendants.

         M'
          IXREDthisîdGdayorlune,2019.
                                                                                       e



                                             E O R U N ITED STA TES D ISTRICT JU D GE




                                               4
